Title: To George Washington from Captain Robert McKenzie, 20 March 1777
From: McKenzie, Robert
To: Washington, George



Sir,
New York 20th March 1777

I presume upon your former Friendship for Colonel Robert Stuart to trouble you with the enclosed Extracts of a Letter I lately received from him, as the most effectual Method I can devise of complying with his Request. If any Part of the Things mentioned can be recovered so

that I may have it in my Power to forward them to London, the Expences attending it will be most punctually paid in any Way you please to direct by, Sir, your most obedient Servant

Robert Mackenzie

